Title: To Thomas Jefferson from Edmund Randolph, 28 August 1794
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Philadelphia August 28. 1794.

Notwithstanding you have fenced out from the purlieus of Monticello every thing, which assumes a political Shape, you must permit me to bring before you a subject, once extremely near to your heart, often the employement of your pen, and always a deep interest to the United States.
The delays, and evasions which you know to have been practised towards our Commissioners at Madrid, have at length terminated in an absolute stagnation, as you will discover from the enclosed letter of Mr. Jaudenes. I drew him from New York to explain; and the substance of our conference is contained in the copy, now sent, from the original, which was read to Mr. Jaudenes. Mr. Short had a little time before Mr. Jaudenes’s communication represented the difficulty, which had been created, as to a supposed defect of powers; but we have not yet received the precise idea, which was stated to him, nor the particulars of the discussion, to which this unexpected stroke must have given birth.
The people of Kentucky, either contemning or ignorant of the consequences, are restrained from hostility by a packthread. They demand a conclusion of the negotiation, or a categorical answer from Spain. The tenor of the assurances, which have proceeded from you, has been repeated to them by me, with the addition of any subsequent events, which ought to be divulged. The President has lately determined to send a special Agent to develope the true situation of the business to the government of Kentucky; and we have reason to expect, that Colo. James Innes, of Virginia, will soon come on hither to acquire the information, necessary to be carried to that state.
But, prompted by the zeal, with which he has always pursued the free navigation of the Missisippi, he conceives it to be adviseable to adopt a further measure, which while it is due to the emergency, may subdue or at least hold in check the irrritation of Kentucky, already arrived to an alarming height. He has therefore resolved to send to Madrid a special  Envoy, charged with powers, adequate to the occasion. Whether such a character, which has not yet existed in this negotiation, can be originated by him during the recess of the Senate, is not so clear; and therefore it is probable, that he will take the following course for the present: If the Gentleman appointed should be ready to sail (as it is hoped that he will) before the meeting of the Senate, he may either go with powers, as sole Commissioner plenipotentiary, or he may go without, relying that powers shall be forwarded to him, as envoy extraordinary. If it should happen, that he cannot be prepared for the voyage before the assembling of the Senate, he may commence it with a commission of Envoy extraordinary.
Motives, public and personal, induced the President to designate you for this distinction. He did indeed feel some hesitation in instructing me to offer it to you; as your ardor for retirement has predominated in all your late arrangements. But he yielded to this consideration: that from the declaration of Mr. Jaudenes, and the actual position of our affairs with Spain, your separation from home could not be of any considerable duration. Will you therefore suffer me to say to the President, that it would not be unacceptable to you, to undertake this important office? For myself, I see reasons to wish your acceptance, derived from very interesting sources. What if the government of Kentucky should force us either to support them in their hostilities against Spain, or to disavow and renounce them? War at this moment with Spain would not be war with Spain alone: the lopping off of Kentucky from the union is dreadful to contemplate, even if it should not attach itself to some other power. The people there ripen daily, I fear, for one or the other of these alternatives; and the progress of the mischief cannot be stopped but by a vigorous effort of our government thro’ the medium of one, possessing their confidence.
I could extend the expressions of the President’s desire for your acceptance to a degree, truly honorable to you, being sincere in him. I could add my own private anxiety to the same effect. But the present overture is from its nature a more satisfactory testimony of his esteem, than any language can make it; and my individual intreaty would not deserve to be counted in such a case.
I omit the mention of emoluments altho’ they will undoubtedly be stamped with dignified propriety, because their rate would not be sought after in the forming of your resolution.
By the express, who will carry this letter from Richmond to Monticello, let me beg your answer. Should it be impossible to persuade you once more into the diplomatic field, I must request you to forward by the express the inclosed letter addressed to the Postmaster at Richmond.  It contains another intended eventually for Mr. Patrick Henry with a similar object; and it is therefore unnecessary to hint that it would be agreeable to the President that this application to you, if unsuccessful, should rest with yourself. Should it meet your approbation, you will be so good, as to return the letter to the Postmaster under cover to me. I have the honor to be with great and constant esteem and respect yr. affectionate friend & serv.

Edm: Randolph

